Case 1:20-cv-00015 Document 1 Filed 07/08/20 Page 1 of 2



                                                       FILED
                                                         Clerk
                                                     District Court
                                                    JUL 08 2020
                                            for the Northern Mariana Islands
                                            By________________________
                                                      (Deputy Clerk)




                                                  00015
Case 1:20-cv-00015 Document 1 Filed 07/08/20 Page 2 of 2
